Exhibit 10.2

WALKER & DUNLOP, INC.

MANAGEMENT DEFERRED STOCK UNIT PURCHASE PLAN

DEFERRED STOCK UNIT AGREEMENT

COVER SHEET

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby grants
fully vested deferred stock units (the “Deferred Stock Units”) relating to
shares of the Company’s common stock, par value $0.01 per share (the “Stock”),
to the Participant named below in respect of the Participant’s election to
purchase shares of Stock with the Participant’s annual incentive bonus.
Additional terms and conditions of the Deferred Stock Units are set forth on
this cover sheet and in the attached Deferred Stock Unit Agreement (together,
the “Agreement”) and in the Company’s Management Deferred Stock Unit Purchase
Plan (as amended from time to time, the “Purchase Plan”).

 

Grant Date:

 

Name of Participant:

 

Last Four Digits of Participant’s Social Security Number:

 

Number of Deferred Stock Units:

 

Vesting Schedule:

The Deferred Stock Units are 100% vested on the Grant Date.

You agree to all of the terms and conditions described in the Agreement and in
the Purchase Plan, a copy of which will be provided on request, unless you
deliver a notice in writing within thirty (30) days of receipt of this Agreement
to the Company stating that you do not accept the terms and conditions described
in this Agreement and in the Purchase Plan. You acknowledge that you have
carefully reviewed the Purchase Plan and agree that the Purchase Plan will
control in the event any provision of this Agreement should appear to be
inconsistent.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

WALKER & DUNLOP, INC.

MANAGEMENT DEFERRED STOCK UNIT PURCHASE PLAN

DEFERRED STOCK UNIT AGREEMENT

 

Deferred Stock Units

This Agreement evidences an award of Deferred Stock Units in the number set
forth on the cover sheet and subject to the terms and conditions set forth in
the Agreement and in the Purchase Plan.

Deferred Stock Unit

Transferability

Your Deferred Stock Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Deferred Stock Units be made subject to execution, attachment, or
similar process. If you attempt to do any of these things, you will immediately
and automatically forfeit your Deferred Stock Units.

Vesting

Your Deferred Stock Units are fully vested at all times.

Delivery

Delivery of the shares of Stock represented by your Deferred Stock Units will be
made in accordance with your deferral election under the Purchase Plan (the
“Deferral Election”), which is attached to this Agreement as Exhibit A.

 

Notwithstanding the foregoing, the Participant may request for the issuance of
the shares of Stock underlying the Deferred Stock Units as a result of an
Unforeseeable Emergency in accordance with Section 7 of the Purchase Plan.

Evidence of Issuance

The issuance of the shares of Stock with respect to the Deferred Stock Units
will be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration, or
issuance of one or more share certificates.

Withholding

In the event that the Company or any Affiliate determines that any federal,
state, local, or foreign tax or withholding payment is required relating to the
Deferred Stock Units, or the issuance of shares of Stock with respect to this
grant, the Company or any Affiliate will have the right to (i) require you to
tender a cash payment, (ii) deduct from payments of any kind otherwise due to
you, (iii) permit or require you to enter into a “same day sale” commitment with
a broker-dealer that is a member of the Financial Industry Regulatory Authority
(a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares
of Stock to be delivered in connection with the Deferred Stock Units to satisfy
withholding obligations and whereby the FINRA Dealer irrevocably commits to
forward the proceeds necessary to satisfy the withholding obligations directly
to the Company or any Affiliate, or (iv)

 

2



--------------------------------------------------------------------------------

withhold the delivery of vested shares of Stock otherwise deliverable under this
Agreement to meet such obligations; provided that the shares of Stock so
withheld will have an aggregate Fair Market Value not exceeding the minimum
amount of tax required to be withheld by applicable law.

Retention Rights

This Agreement and the grant of Deferred Stock Units evidenced by this Agreement
do not give you the right to be retained by the Company or an Affiliate in any
capacity. Unless otherwise specified in an employment or other written agreement
between the Company or any Affiliate, as applicable, and you, the Company or an
Affiliate, as applicable, reserves the right to terminate your employment or
other relationship with the Company or an Affiliate at any time and for any
reason.

Stockholder Rights

You have no rights as a stockholder with respect to the Deferred Stock Units
unless and until the Stock relating to the Deferred Stock Units has been
delivered to you. You will, however, be entitled to receive, upon the Company’s
payment of a cash dividend on outstanding Stock, a dividend equivalent for each
Deferred Stock Unit that you hold as of the record date for such dividend equal
to the per-share dividend paid on the Stock. Such dividend equivalent shall be
paid in cash at the same time paid to other stockholders of the Company as of
the record date for such dividend and shall not be subject to the Deferral
Election.

Clawback

The Deferred Stock Units are subject to mandatory repayment by you to the
Company to the extent you are or in the future become subject to any Company or
Affiliate “clawback” or recoupment policy or applicable law that requires the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or applicable law.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you are subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 or
you knowingly engaged in the misconduct, were grossly negligent in engaging in
the misconduct, knowingly failed to prevent the misconduct, or were grossly
negligent in failing to prevent the misconduct, you shall reimburse the Company
the amount of any payment in settlement of the Deferred Stock Units earned or
accrued during the twelve (12)-month period following the first public issuance
or filing with the Securities and Exchange Commission (whichever first occurred)
of the financial document that contained such material noncompliance.

 

3



--------------------------------------------------------------------------------

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Purchase Plan

The text of the Purchase Plan is incorporated into this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Purchase
Plan and have the meaning set forth in the Purchase Plan.

 

This Agreement and the Purchase Plan constitute the entire understanding between
you and the Company regarding this grant. Any prior agreements, commitments, or
negotiations concerning the Deferred Stock Units are superseded.

Data Privacy

To administer the Purchase Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you, such as your contact information, payroll information, and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Purchase Plan. By accepting the Deferred Stock Units, you
give explicit consent to the Company to process any such personal data.

Disclaimer of Rights

The grant of Deferred Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to you. You
will have no rights under this Agreement or the Purchase Plan other than those
of a general unsecured creditor of the Company. Deferred Stock Units represent
unfunded and unsecured obligations of the Company, subject to the terms and
conditions of the Purchase Plan and this Agreement.

Electronic Delivery

By accepting the Deferred Stock Units, you consent to receive documents related
to the Deferred Stock Units by electronic delivery and, if requested, agree to
participate in the Purchase Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, and your consent shall remain in effect throughout your term of
employment or other service relationship and thereafter until you withdraw such
consent in writing to the Company.

 

4



--------------------------------------------------------------------------------

Code Section 409A

The grant of Deferred Stock Units under this Agreement is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Section 409A. Notwithstanding anything to the contrary in
the Purchase Plan or this Agreement, neither the Company, its Affiliates, the
Board, nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Section 409A, and
neither the Company, its Affiliates, the Board, nor the Committee will have any
liability to you for such tax or penalty. For purposes of this grant, a
termination of employment or other service relationship only occurs upon an
event that would be a Separation from Service within the meaning of Section
409A.

By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Purchase Plan.

 

5



--------------------------------------------------------------------------------

Exhibit A

[See posted Deferral Election Agreement]

 

A-1